Citation Nr: 1809706	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 21, 2012 for the grant of a total disability evaluation based on individual unemployability.

2.  Entitlement to an effective date prior to February 21, 2012 for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied earlier effective dates, prior to February 21, 2012, for TDIU and eligibility for DEA assistance.

The issue(s) of entitlement to a TDIU on an extraschedular basis and an earlier effective date for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to February 21, 2012, the Veteran was service connected for PTSD, rated 50 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling. His combined rating was 60 percent. 

2. Prior to February 21, 2012, the Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

An effective date prior to February 21, 2012, is not warranted for a TDIU on a schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date for the TDIU granted in his case should be earlier than February 21, 2012. More specifically, he argues that the TDIU should be effective in July 2007, associated with the day he terminated his employment. See March 2014 Form 9. He contends he terminated his employment in relation to his service connected PTSD which has been 50 percent disabling since July 08, 2003.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective dated will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. The effective date of an award of increased disability compensation, including a TDIU, is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim. 38 C.F.R. § 3.400 (o)(2).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2014). When a veteran has more than one service-connected disability, the ratings are combined in a manner explained at 38 C.F.R. § 4.25 (2014).

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 

By way of background, the Veteran is currently evaluated at 50 percent disabling for PTSD. He has consistently argued that he is entitled to a high her rating, including on the basis of extra schedular consideration. He claims that since 2007 his PTSD has rendered him unable to work.  In a July 2008 decision, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United Stated Court of Appeals for Veterans Claims (Court).  That matter was the subject of a Joint Motion and Remand in April 2009.  In a March 2010 Board decision, an increased rating was again denied and the issue of a TDIU was referred to the RO. The Veteran appealed the decision to the Court.  In September 2011, the Court affirmed the Board's March 2010 decision denying an increased rating for PTSD.  

In an August 2011 rating decision, the RO denied a new claim for a disability rating in excess of 50 percent for PTSD and denied entitlement to TDIU.  The Veteran perfected an appeal to that decision. In June 2013 decision, the Board again denied a disability rating in excess of 50 percent for PTSD. The Board considered extra schedular referral for the PTSD issue, but found that the record reflected that the Veteran had not required frequent periods of hospitalization for his disability and that the manifestations of the disability were contemplated by the schedular criteria.  Therefore, there was no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Thus, the Board decided that referral for extra-schedular consideration was not warranted.

A June 2013 Board decision granted TDIU, effective February 21, 2012. At such date, the record indicates that the Veteran was service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss disability, evaluated as 0 percent disabling; tinnitus, evaluated as 10 percent disabling; and coronary artery disease with a history of myocardial infarction, evaluated as 60 percent disabling.  His combined evaluation was 80 percent.  The 80 percent rating met the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).

A November 2012 rating decision granted service connection for coronary artery disease with history of myocardial infarction, and assigned a 60 percent rating effective February 21, 2012. There is no point prior to February 21, 2012, when the Veteran could be found to have one disability ratable at 60 percent, or one disability ratable at 40 percent and a combined rating of 70 percent. 

Prior to February 21, 2012, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss disability, evaluated as 0 percent disabling; tinnitus, evaluated as 10 percent disabling. As his service-connected disabilities did not have ratings in effect that met the criteria for a TDIU at any time earlier than February 21, 2012, then February 21, 2012 is the date when entitlement to a TDIU arose. It is thus also the earliest date as of which it is factually ascertainable that disability had increased to warrant a TDIU. That date is later than the date of the Veteran's claim for a TDIU. In accordance with 38 U.S.C.A. § 5110 (a) and 38 C.F.R. § 3.400, February 21, 2012, is the earliest effective date appropriate for the TDIU. The Board therefore denies an effective date earlier than February 21, 2012 for the TDIU on a schedular basis because his combined disability rating was 60 percent and he did not meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a).

Nonetheless, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b) (emphasis added). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age that would have justified a TDIU prior to February 21, 2012. See 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made. 38 C.F.R. § 4.16 (b).


ORDER

Entitlement to an effective date earlier than February 21, 2012, for a TDIU is denied.


REMAND

The Veteran maintains that he has been unemployable since July 2007, as a result of his service-connected disabilities; however, his service-connected disabilities did not meet the minimum schedular criteria for TDIU until February 21, 2012. Thus, TDIU may only be granted on an extraschedular basis for the period prior to February 21, 2012. 38 C.F.R. § 4.16 (b).

Although entitlement to extraschedular TDIU is determined in the first instance by the Director, Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate. That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue." 38 C.F.R. § 4.16 (b).

Based on the foregoing, the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis is warranted. September 2013 correspondence from the Veteran's accredited representative cited evidence indicating that the Veteran's PTSD disability impacted his ability to work. An August 2013 VA examiner found that the Veteran suffered from mild memory impairment, panic attacks, severe sleep impairment and poor concentration. The examiner also stated that while the Veteran continues to maintain employment, his PTSD symptoms severely limit his quality of life.  During a May 2008 psychiatric examination, the Veteran was diagnosed with profound PTSD and moderately severe depression with a GAF score of 45. The psychiatrist found his prognosis poor and not a good candidate for vocational rehabilitation. The psychiatrist further provided that the Veteran did not appear to be able to handle much stress or any gainful employment. This evidence is sufficient to warrant a remand for extraschedular consideration.

Regarding the Veteran's DEA claim, eligibility for DEA benefits is predicated on a finding of permanent and total disability. As such the DEA claim is inextricably intertwined with the extraschedular earlier effective date TDIU claim. Accordingly, remand of the inextricably intertwined DEA claim is therefore required as well. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should again contact the Veteran and his representative and request that he complete and submit a VA Form 21-8940, and associate the form with the claims file.  The form should be completed for the years 2007 through 2011.  Ask the Veteran to provide IRS tax returns from 2007 through 2011 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2004 thru 2016 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

2. Following receipt of the information requested above, submit the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16 (b). Thereafter, the AOJ must implement the determinations of the Director, if so warranted.

3. Afterwards, the AOJ must also readjudicate the claim of entitlement to an earlier effective date for DEA.

4. If the claims of entitlement to TDIU on an extraschedular basis and an earlier effective date for DEA remain denied, the Veteran and his representative must be provided with a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


